Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Claim 8 reads “wherein the instruction cause the video capture device capture live video of at least the portion of the premises”
Claim 9 reads: “The video capture device of claim 7, wherein the instructions further cause the video capture device to receive control information associated with an event, and the instructions cause the video capture device to capture of the video of at least the portion based on the event.”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 8, 9, 12-14, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laganiere, US 2016/0366389 A1.

Regarding claim 1, Laganiere discloses: a method comprising:
receiving, by a device associated with a premises, information associated with a frequency of transmission of video segments (Laganiere discloses a server requests transmission of non-adjacent frames of video data, in [0038], at less than full frame rate transmission.  As disclosed in [0052], the server can provide a signal to video storage device to request either full frame rate or non-adjacent frames at short intervals.  The signal therefore provides at least information to tell the video storage device 120 to provide non-adjacent frames at some specified interval, or to send full frame rate data.);
causing capture of video of at least a portion of the premises ([0040] discloses a trigger camera causes other cameras to become active, i.e. to begin recording.);
receiving a request for the video at a first time ([0038] discloses a server requests non-adjacent frames of video every half second, for instance.);
determining, based on the frequency of transmission, a second time after the first time to send the video ([0052] discloses sending to server 108 non-adjacent single frames of video at for instance one minute intervals, or ten seconds intervals, per [0067]); and
sending, at the second time ([0048] discloses video source 102 can be set to transmit single frame over an IP network every 30 seconds.  That is, after a first time of 30 second a first frame is sent.), the video.

Regarding claim 2, Laganiere discloses: the method of claim 1, further comprising receiving control information associated with an event,
wherein causing capture of the video of at least the portion of the premises comprises causing capture of the video of at least the portion of the premises based on the event ([0040] discloses that actionable events are detected in video from a trigger camera, which prompt other cameras to begin recording and transmitting video data over IP network 106 in figure 2.). 

the method of claim 2, wherein the event comprises at least one of an alarm, an intrusion detection, a motion detection, or a scheduled time (Laganiere discloses in [0037] a plurality of non-limiting scenarios that define actionable events for triggering recording, such as a vehicle entering a parking lot, a visitor approaching an entry/exit to a building, etc.).

Regarding claim 8, Laganiere discloses: the video capture device of claim 7, wherein the instruction causes the video capture device capture live video of at least the portion of the premises (See [0068], [0040]; events recorded by a ‘trigger camera’ can cause capture of live video data by other cameras 102b, 102c).
	 
Regarding claim 9, Laganiere discloses: the video capture device of claim 7, wherein the instructions further cause the video capture device to receive control information associated with an event ([0040]), and the instructions cause the video capture device to capture of the video of at least the portion based on the event ([0037]]).

Regarding claim 12, Laganiere discloses: a system comprising:
a video capture device configured to capture video of at least a portion of a premises (); and
a computing device configured to (Server 108 in figure 1.):
send, to the video capture device, information associated with a frequency of transmission of video segments (As disclosed in [0038], a server requests a video source to send non-adjacent frames at a heightened frequency, for instance every half second, response to a trigger event.);
send a request for the video at a first time (The frequency information is sent along with the video request); and
receive, at a second time that is after the first time and that is based on the frequency of transmission, the video (0048] discloses video source 102 can be set to transmit single frame over an IP network every 30 seconds.  That is, after a first time of 30 second a first frame is sent).
	
Regarding claim 13, Laganiere discloses: the system of claim 12, wherein the computing device is further configured to send control information associated with an event, and wherein the video capture device is configured to capture the video of at least the portion of the premises based on the event (Laganiere discloses that a trigger event at a first camera causes another camera, or cameras 102a-c, to begin recording and transmitting, as disclosed in [0040]).

Regarding claim 14, Laganiere discloses the limitations of claim 12, upon which depends claim 14.  Laganiere does not disclose the system of claim 12, wherein the computing device is further
configured to:
determine available network bandwidth; and
determine the information associated with the frequency of transmission of video segments based on the available network bandwidth.
However Pearson discloses in an analogous art for using smart devices to monitor an environment, that if communication between a local recording device and a receiving server 114 degrades below a threshold bandwidth, the system may enter a fallback mode, such as by capturing and streaming still images, instead of video, thereby reducing the frequency of transmission of video segments.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to configure the surveillance system of Laganiere with a fallback mode of 
	
	Regarding claim 19, Laganiere discloses: the system of claim 12, wherein the computing device is further configured to:
receive, from a source, a request for the video (As disclosed in [0038], in response to detecting an actionable event the server transmits a signal to video source 102 requesting a fuller frame rate transmission); and
cause transmission of the video to the source (Higher frame rate transmission is initiated responsive to the request, as disclosed in [0038]).

Regarding claim 20, Laganiere discloses: the system of claim 19, wherein the source is different from the video capture device and the computing device (Server 108 in figure 2 is the “source” requesting a video from one of video sources 102a-c.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Laganiere, in view of Solomon, US 20160088326 A1.

Regarding claim 4, Laganiere discloses the method of claim 1, but does not disclose: the method of claim 1, further comprising receiving information associated with a time duration of a segment of video, wherein sending the video comprises sending a first segment of the video that has a time duration based at least on the time duration of the segment of the video.
However, in an analogous art, Solomon discloses that a sequence of video is sent in chunks having a set duration and varying bit rates (i.e. the bit rate may vary from chunk to chunk, but all chunks have the same time duration (See [0051]).  Note the claim reads only “receiving”, and does not specify from where the information associated with a time duration is received.  Therefore the claim reads on any disclosure of such time duration information’s being present as, for instance, metadata in a video chunk/file.
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to modify the surveillance video triggering apparatus of Laganiere by incorporating the feature, disclosed in Solomon, of segmenting a to-be-requested video into a sequence of small HTTP-based file chunks each having a fixed duration, and varying bit rates, in preparation for sending the video from a DVR to central video head end (CHE) 120 and/or a central Regional Video Head End (RHE), as disclosed in Solomon, in order to facilitate transmission, management, and referencing of the video data with table and playlist information (Solomon [0051], last 9 lines).  

Regarding claim 5, the combination of Laganiere in view of Solomon discloses the limitations of claim 4, upon which depends claim 5.  This combination, specifically Laganiere, further discloses: the method of claim 4, further comprising sending a second segment of the video at a third time that is after the second time and based on the frequency of transmission (See exemplary fixed intervals: e.g. half second ([0052]), every 30 seconds ([0048]).), wherein the first segment of the video and the second segment of the video have the same time duration (See “non-adjacent single frames” in [0009]), and wherein the time duration between the third time and the second time is the same as the time duration between the second time and the first time (Laganiere discloses fixed transmission intervals for non-adjacent frames, such as .5 second ([0052], about halfway down, or 30 seconds ([0049]).

Regarding claim 11, Laganiere discloses the method of claim 7, upon which depends claim 11, but does not disclose: the video capture device of claim 7, wherein the instructions further cause the video capture device to receive information associated with a time duration of a segment of video, and the instructions cause the video capture device to send the video by sending a first segment of the video that has a time duration based at least on the time duration of the segment of the video.
However, in an analogous art, Solomon discloses that a sequence of video is sent in chunks having a set duration and varying bit rates (i.e. the bit rate may vary from chunk to chunk, but all chunks have the same time duration (See [0051]).  Note the claim reads only “receiving”, and does not specify from where the information associated with a time duration is received.  Therefore the claim reads on any disclosure of such time duration information’s being present as, for instance, metadata in a video chunk/file.
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to modify the surveillance video triggering apparatus of Laganiere by incorporating the feature, disclosed in Solomon, of segmenting a to-be-requested video into a sequence of small HTTP-based file chunks each having a fixed duration, and varying bit rates, in preparation for sending the video from a DVR to central video head end (CHE) 120 and/or a central Regional Video Head End (RHE), as disclosed in Solomon, in order to facilitate transmission, management, and referencing of the video data with table and playlist information (Solomon [0051], last 9 lines).  

the system of claim 12, wherein the computing device is further configured to send information associated with a time duration of a segment of video, wherein sending the video comprises sending a first segment of the video that has a time duration based at least on the time duration of the segment of the video.
However, in an analogous art, Solomon discloses that a sequence of video is sent in chunks having a set duration and varying bit rates (i.e. the bit rate may vary from chunk to chunk, but all chunks have the same time duration (See [0051]).  Note the claim reads only “receiving”, and does not specify from where the information associated with a time duration is received.  Therefore the claim reads on any disclosure of such time duration information’s being present as, for instance, metadata in a video chunk/file.
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to modify the surveillance video triggering apparatus of Laganiere by incorporating the feature, disclosed in Solomon, of segmenting a to-be-requested video into a sequence of small HTTP-based file chunks each having a fixed duration, and varying bit rates, in preparation for sending the video from a DVR to central video head end (CHE) 120 and/or a central Regional Video Head End (RHE), as disclosed in Solomon, in order to facilitate transmission, management, and referencing of the video data with table and playlist information (Solomon [0051], last 9 lines).  

Claims 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Laganiere, in view of Lee, US 2017/0373776 A1

the method of claim 1, wherein sending the video comprises individually sending one of a plurality of continuous segments of the video in a periodic manner.
However, Lee discloses in analogous art retransmitting an initial portion of a video ([1866]).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to retransmit a first, continuous segment of surveillance video data, as disclosed in Lee, in order to support random access of the video by providing periodically the initial portion, containing I-frames, thereby reducing latency when performing random access (Lee [1866].).

Regarding claim 7, Laganiere discloses: video capture device comprising:
one or more processors (figure 3, ‘servers’ 108 and/or computer 114 have processors.); and
memory storing instructions that, when executed by the one or more processors (figure 3, ‘servers’ 108 have processors connected to memory.), cause the video capture device to:
receive information associated with a frequency of transmission of video segments (Laganiere discloses a server requests transmission of non-adjacent frames of video data, in [0038], at less than full frame rate transmission.  As disclosed in [0052], the server can provide a signal to a video storage device to request either full frame rate or non-adjacent frames at short intervals.  The signal therefore provides at least information to tell the video storage device 120 to provide non-adjacent frames at some specified interval, or to send full frame rate data.);
cause capture of video of at least a portion of the premises ([0040] discloses a trigger camera.);
receive a request for the video at a first time ([0038] discloses a server requests non-adjacent frames of video every half second, for instance.);
determine, based on the frequency of transmission, a second time after the first time to send the video ([0052] discloses sending to server 108 non-adjacent single frames of video at for instance one minute intervals, or ten seconds intervals, per [0067]); and
send, at the second time ([0048] discloses video source 102 can be set to transmit single frame over an IP network every 30 seconds.  That is, after a first time of 30 seconds a first frame is sent.), the video.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laganiere in view of Uebbing, US 2004/0212677 A1

	Regarding claim 10, Laganiere discloses the limitations of claim 9, upon which claim 10 depends.  Laganiere does not disclose: the video capture device of claim 9, wherein the event comprises at least one of an alarm, an intrusion detection, a motion detection , or a scheduled time.
	However Uebbing discloses in an analogous art a surveillance system in which a video camera’s recording is triggered by a motion detection event, as disclosed in [0013].
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include a motion detection among the triggers defining an “actionable event” in Laganiere, as suggested by Uebbing.  Motion detection as a trigger would allow the camera recording system to most effectively use resources, e.g. memory, power, for when it is needed, namely during events of interest (Uebbing [0002]).

Claims 15, 16, and 18 are rejected under 35 USC 103 as being unpatetable over Laganiere in view of Aghdasi, US 2017/0034483 A1.

the system of claim 12, wherein the computing device is further configured to cause storage of an event marker indicative of a time of the event.
	However Aghdasi discloses this feature in an analogous art.  See [0050] in Aghdasi, which discloses that time data 438 defines a period of interest to a viewer, and may be defined by motion data or other determinants.
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into Laganiere the feature, disclosed in Aghdasi, of associating a time data with a time of an event, such as a motion detection event, in order to permit a reviewer to determine a time at which an event of interest occurs during review [0050].

	Regarding claim 16, the combination of Laganiere in view of Aghdasi discloses the limitations of claim 15, upon which depends claim 16.  This combination, specifically Aghdasi, further discloses: the system of claim 15, wherein the event comprises at least one of an alarm, an intrusion detection, a motion detection ([0050] discloses motion data as a time marker.), or a scheduled time (Time data can be associated with the start and end of a work shift, especially in the absence of other significant event data, as disclosed in [0050]).

	Regarding claim 18, Laganiere discloses the limitations of claim 12, upon which claim 15 depends.  Laganiere does not disclose: the system of claim 12, wherein the computing device is further
configured to:
cause storage of the video; and
cause generation of a manifest identifying the video and a storage location of the video.

It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to modify the invention Laganiere by incorporating a networked database that comprises the video surveillance data and associated tags, indices, and other identifying information, as disclosed in Aghdasi, for the purpose of allowing a user to search for a specific segment of video based on said database information, which is particularly useful for increasing the versatility of the surveillance network when a user (e.g. manager) is monitoring the network from a bandwidth-constrained device (Aghasi: [0022]-[0023].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYLE M LOTFI/Examiner, Art Unit 2425